Citation Nr: 1025857	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
disabling for hypertensive vascular disease (hypertension).

2. Entitlement to an initial rating in excess of 10 percent 
disabling prior to July 29, 2008 and 50 percent disabling on and 
after July 29, 2008 for Major Depressive Disorder (depression).

3. Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the RO in 
Chicago, Illinois, which granted service connection for GERD, 
rating it noncompensable; granted service connection for 
hypertension, rating it 10 percent disabling; and granted service 
connection for depression, rating it 10 percent disabling.  The 
Board remanded this case in December 2008.  It returns now for 
appellate consideration.

On remand, the initial evaluation for depression was increased 
from 10 percent to 50 percent, effective July 29, 2008.  The 
Board notes, with respect to increased ratings, the United States 
Court of Appeals for Veterans Claims (Court) has held that on a 
claim for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit allowed 
by law or regulations, and it follows that such a claim remains 
in controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  As such, 
the depression issue remains on appeal.  



FINDINGS OF FACT

1.  The Veteran's hypertension requires continuous use of 
medication, and is manifested by systolic blood pressure readings 
predominantly less than 177 and diastolic readings predominantly 
less than 100.

2.  Prior to July 29, 2008, the Veteran's depression was 
manifested by mild mood, occasional panic attacks, and mild 
occupational and social impairment.

3.  From July 29, 2008 onward, the Veteran's depression has been 
manifested by depressed mood, feelings of hopelessness, low self-
esteem and worthlessness/guilt, anhedonia, insomnia, auditory 
hallucinations, suicidal thoughts/ideation, and serious social 
and occupational impairment.

4.  The Veteran's GERD, at worst, is manifested by epigastric 
pain, nausea, burning sensation in the throat, and bloody stools.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic 
Code 7101 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for depression prior to July 29, 2008 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

3.  The criteria for a higher rating of 70 percent, but no more, 
for depression from July 29, 2008 onward are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

4.  The criteria for an initial compensable rating for GERD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in February 2008, the Board remanded the issues 
currently on appeal.  The Board instructed the RO to provide the 
Veteran with a corrective VCAA notice letter in compliance with 
Dingess-Hartman v. Nicholson, 19 Vet. App. 473, 290 (2006), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), obtain recent 
treatment and/or hospitalization records regarding any of his 
service-connected disabilities, schedule the Veteran for a VA 
psychiatric examination to evaluate his major depressive disorder 
and VA examinations to evaluate his hypertension and GERD, and 
readjudicate the claims.  As further discussed below, the Veteran 
was issued a corrective VCAA letter in January 2009 and March 
2009, his outstanding medical records have been associated with 
the claims file, and he was provided VA psychiatric, hypertension 
and esophagus/hiatal hernia examinations in June 2009 and July 
2009, respectively.  Although the claims file was not available 
for review at the hypertension and esophagus/hiatal hernia 
examinations, the file was subsequently reviewed by the 
examiners, as noted in an August 2009 addendum.  Thereafter, the 
Veteran's claims were readjudicated in a November 2009 
supplemental statement of the case (SSOC). Thus, there is 
substantial compliance with the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claims, letters dated in September 2004, January 2009 and March 
2009 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letters 
advised the Veteran of the information necessary to substantiate 
the claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran was 
informed of the specific types of evidence he could submit, which 
would be pertinent to his claims, and told that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  In addition, the January 2009 and March 2009 letters 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

In the present case, the Veteran's claims were granted, a 
disability rating and effective date assigned, in a February 2005 
decision of the RO.  The September 2004 VCAA letter has served 
its purpose and VA's duty to notify under § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
In any event, it is noted that the Veteran was given corrective 
notice in compliance with Dingess in the January 2009 and March 
2009 letters and afforded ample opportunity to respond.  
Subsequently, the claims were readjudicated in a November 2009 
supplemental statement of the case (SSOC).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  In January 2010, the AOJ sent the Veteran a letter 
asking him to submit, or provide authorization for VA to obtain, 
records of his hospitalization at St. Mary's Hospital in 2009.  
No response was received from the Veteran.  Although VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran appropriate VA examinations in 
September 2004, June 2009 and July 2009.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected disabilities since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  In particular, the Board finds the 
most recent examination reports from 2009 to be comprehensive and 
sufficient in assessing the severity of the Veteran's 
disabilities.  In this regard, it is noted that the June 2009 
psychiatric examiner reviewed the Veteran's claims file and 
medical records in conjunction with the examination, and the 
examiners for the July 2009 hypertension and esophagus/hiatal 
hernia examinations noted in an August 2009 addendum that the 
claims file had been reviewed.  The opinions rendered by the 
examiners are supported by objective and clinical findings.  The 
Board, therefore, concludes that the examination reports of 
record are adequate upon which to base the decisions in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Initial Ratings

The Veteran seeks higher initial ratings for his service-
connected hypertension, currently evaluated as 10 percent 
disabling, depression, evaluated as 10 percent disabling prior to 
July 29, 2008 and 50 percent disabling thereafter, and GERD, 
currently evaluated as noncompensable.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the veteran 
has timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to compensate 
him for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the severity of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

a. Hypertension

The Veteran is currently assigned a 10 percent evaluation under 
Diagnostic Code 7101 for hypertension.  

Diagnostic Code 7101 provides ratings for hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control, is rated 10 percent 
disabling.  Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more, is rated 20 percent disabling.  Hypertensive 
vascular disease with diastolic pressure predominantly 120 or 
more is rated 40 percent disabling.  Hypertensive vascular 
disease with diastolic pressure predominantly 130 or more is 
rated 60 percent disabling.  38 C.F.R. § 4.104.  

Note (1) to Diagnostic Code 7101 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  For 
purposes of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, is 
to be rated as part of the condition causing it rather than by a 
separate rating.  Note (3) to Diagnostic code 7101 provides that 
hypertension is to be rated separately from hypertensive heart 
disease and other types of heart disorders.  38 C.F.R. § 4.104.  

The relevant medical evidence of record includes private hospital 
records dated in 2005, June 2006 and 2007, VA treatment records 
dated from October 2006 to October 2009, and VA examination 
reports dated in September 2004 and July 2009.  

At a VA general medical examination in September 2004, the 
Veteran's blood pressure readings were 149/61, 140/77 and 147/65.  
The Veteran stated that his blood pressures were usually 140/80.  
He was currently taking hydrochlorothiazide as needed and 
monitoring himself with blood pressure cuff.  The diagnosis was 
hypertension treated with medications.  

On VA examination in July 2009, the Veteran's blood pressure 
readings were 141/86, 148/98, and 150/100.  He reported getting 
dizzy spells and having his heart racing at times but that he was 
not sure whether it was related to his blood pressure.  It was 
noted that he was taking Lisinopril to lower his blood pressure.  
The diagnosis was hypertension.

In order to establish entitlement to an initial rating in excess 
of 10 percent, the evidence must show diastolic blood pressure of 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  The Board notes that the record, which includes private 
blood pressure readings dated in 2005 and 2007, VA blood pressure 
readings dated from November 2006 to April 2009 and blood 
pressure readings from the October 2004 and July 2009 VA 
examinations, do not at any time show his hypertension being 
manifested by diastolic pressure 110 or more or systolic pressure 
200 or more, much less it being 'predominantly' more.  The 
highest systolic level noted was 172 in November 2007, and the 
highest diastolic reading was 100, shown at the July 2009 
examination.  Except for this diastolic reading, the other 
diastolic blood pressures have all been less than 100, and the 
other two readings obtained at the July 2009 examination were 86 
and 98.  Even when the Veteran was hospitalized in September 2005 
for dizziness, June 2007 for dizziness and lightheadedness, 
November 2007 for complaints that his heart "felt funny," 
February 2008 for dizziness and elevated blood pressure with his 
hypertension noted as being uncontrolled, and June 2008 for 
headache and dizziness, systolic blood pressure readings of 200 
or more, or diastolic readings of 110 or more were not shown on 
any of these occasions.  Accordingly, an increased rating for 
hypertension is not warranted under Diagnostic Code 7101.  

Finally, the evidence does not show that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the higher initial rating claim has been 
pending.  Hart, supra.  As such, a question as to which of two 
evaluations to apply has not been presented, and the disability 
picture does not more nearly approximate the criteria required 
for the next higher rating. 38 C.F.R. § 4.7. 

In determining whether a higher initial rating is warranted for a 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the claim.  
In this case, the preponderance of the evidence is against the 
Veteran's claim for a higher initial rating for his hypertensive 
vascular disease, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b. Depression 

The Veteran's service-connected depression, currently assigned a 
10 percent rating prior to July 29, 2008 and a 50 percent rating 
from July 29, 2008 onward, is evaluated under Diagnostic Code 
9434 for major depressive disorder.  

The regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2009).  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 10 
percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication. 

The criteria for a 30 percent disability rating are:

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While 
not determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

According to the GAF scale, a score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A score of 41 to 50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A score of 31 to 40 reflects some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A score 
of 21 to 30 reflects behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home or friends).  DSM-IV at 47.  

      i. Prior to July 29, 2008

The Veteran is assigned a 10 percent initial disability rating 
for the period prior to July 29, 2008.  

The evidence of record demonstrates that the Veteran was 
diagnosed in service with Major Depressive Disorder - Single 
Episode with Psychotic Features.  A Medical Board Report dated in 
June 2004 shows that this disorder was characterized by sleep and 
appetite disturbance, feelings of sadness, tearfulness and crying 
spells, anhedonia, decreased self worth and motivation, feelings 
of helplessness and guilt, social withdrawal, diminished libido, 
and persistent suicidal ideation.  Also present were symptoms of 
auditory hallucinations telling the Veteran that he was worthless 
and to kill himself and paranoid ideation that people were 
talking about him or following.  A GAF score of 50 was assigned.  

At the September 2004 psychiatric examination, it was noted that 
the Veteran's symptoms had been severe for about two months but 
had essentially cleared up after treatment with Celexa and 
Abilify.  While he previously complained of a depressed mood with 
suicidal ideation, paranoid ideation and auditory hallucinations 
of a derogatory and command nature, he no longer had any notable 
complaints.  On physical examination, the Veteran demonstrated no 
impairment of thought process or communication, no delusions or 
hallucination, no inappropriate behavior, and no suicidal or 
homicidal ideations.  There was no memory loss or impairment, no 
obsessive or ritualistic behaviour, no panic symptoms, and no 
impairment of impulse control.  The Veteran was not presently 
depressed or anxious, and sleep was not impaired.  The diagnosis 
was major depression, single episode with psychosis.  A GAF score 
of 60 was assigned.

VA treatment records show that at a December 2006 psychiatric 
consultation, the Veteran had no memory complaints, no re-
experiencing of past traumas, no obsessions or compulsions, and 
no thoughts of harming himself or others.  He reported 
experiencing panic attacks at times.  Mood was "mild," affect 
was full range, judgment and insight were good, and the Veteran 
was alert and fully oriented.  There were no abnormal movements, 
no suicidal or homicidal ideations and no psychotic symptoms.  A 
GAF score of 21 was assigned.  In January 2007, the Veteran 
denied any suicidal thoughts, ideations, plans or intent.  He was 
assigned a current GAF score of 50.  

Based on the aforementioned evidence, the Board finds that the 
Veteran is not entitled to a higher initial rating for depression 
prior to July 29, 2008.  The evidence does not show that the 
Veteran exhibits symptoms that would warrant a higher rating of 
30 percent, such as depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, or mild memory loss.  While he reported 
occasional panic attacks, the Board finds that his overall 
symptomatology did not rise to the level of 30 percent disabling 
during this period.  In addition, the GAF score of 21, assigned 
in December 2006, is entirely inconsistent with and unsupported 
by the subjective and objective evidence.  Although the Veteran's 
GAF score of 21 is indicative of behavior that is considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment or inability to function in almost 
all areas, the findings at the time do not demonstrate such 
behavior.  See DSM-IV at 47; 38 C.F.R. § 4.130, Diagnostic Code 
9411.  All in all, the findings indicate an overall level of 
occupational and social impairment that is appropriately 
represented by a 10 percent disability rating.  A higher initial 
rating of 30 percent for this period is therefore not warranted.

Furthermore, the Board has considered the rule for staged 
ratings. Fenderson, supra; Hart, supra. However, as the evidence 
does not show that the criteria for an initial rating in excess 
of 10 percent have been met at any time prior to July 29, 2008, 
the Board concludes that staged ratings are inapplicable. 

In light of the foregoing, the Board concludes that the Veteran 
is appropriately compensated for his depression with the assigned 
rating of 10 percent disabling prior to July 29, 2008.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim for higher staged ratings for PTSD.  
See Gilbert, 1 Vet. App. at 53.  

      ii. July 29, 2008 to present

The Veteran is assigned a 50 percent disability rating from July 
29, 2008 onward.  

The relevant evidence of record from this period includes VA 
treatment records dated from July 2008 to October 2009 and a VA 
psychiatric examination report dated in June 2009.  

VA treatment records reflect ongoing mental health treatment, 
with impressions of major depressive disorder, psychotic 
features/disorder and bipolar disorder.  On most occasions, the 
Veteran was assigned a GAF score of 50.  He has been monitored by 
a suicide prevention case manager.  The Veteran presented on July 
29, 2008 without active suicidal ideations but reporting symptoms 
of auditory hallucinations.  He related that he heard voices 
telling him how bad he was and that he should hurt himself.  In 
October 2008, the Veteran reported being depressed lately but not 
having hallucinations.  In November 2008, there were symptoms of 
depression, periods of racing thoughts, auditory hallucinations, 
and fleeting thought of death/suicide the previous week but no 
plan or true intent.  On this occasion, the Veteran was assigned 
a GAF score of 48.  A week later, the Veteran denied thoughts of 
harm to self, and there was no evidence of a thought disorder or 
psychosis.  It was noted that the voices had been less since 
starting on the Divalproex and that racing thoughts had slowed.  
In December 2008, the Veteran reported that the racing thoughts 
were gone and that he was sleeping better.  

In early February of 2009, the Veteran reported minor improvement 
in mood and function.  He denied active suicidal and/or homicidal 
thoughts, plan and intent, but reported mood symptoms and periods 
of sleeplessness.  A GAF score of 55 was assigned.  In mid-
February, the Veteran presented to the emergency room with 
reports of increasing depression and stress over the last few 
weeks.  He indicated that he had started having suicidal thoughts 
earlier that day, but that he did not have such active thoughts 
at the moment.  A GAF score of 70 was assigned.  In late-
February, the Veteran reported improvement and stability in mood 
and function, and denied active suicidal and/or homicidal 
thoughts, plan and intent.  In March 2009, the Veteran denied 
thoughts of harm to others but reported having fleeting thoughts 
of suicide without plan or intent that were more frequent within 
the past week.  He also reported hearing voices upon his arrival 
but none since.  In April 2009, the Veteran denied feelings of 
depression and any suicidal or homicidal ideations.  

At the June 2009 examination in, the Veteran reported that he had 
not been taking his medication because he was trying to lose 
weight.  On psychiatric examination, the Veteran was found to be 
oriented times three.  Psychomotor activity, speech, thought 
process and thought content were all unremarkable.  Affect was 
appropriate, mood was anxious, attention was intact and there 
were no delusions.  Sleep impairment was noted, with the Veteran 
reporting four to five hours of sleep a night.  Persistent 
auditory hallucinations were also noted.  There was no 
obsessive/ritualistic behavior, panic attacks or suicidal or 
homicidal thoughts.  The Veteran had good impulse control with no 
episodes of violence.  Remote memory was normal, whereas recent 
and immediate memories were mildly impaired.  On psychological 
testing, there was evidence of mild exaggeration of symptoms.  
Regarding his employment history, it was noted that the Veteran 
was not retired but had been unemployed for two to five years.  
Following the examination, the Veteran was diagnosed with 
moderate recurrent Major Depressive Disorder and Dysthymic 
disorder.  The examiner explained that there was no way to 
distinguish the symptoms of dysthymic disorder and major 
depressive episode with the exception of the severity of 
symptoms, given that the symptoms were the same, with more 
symptoms present with greater severity during a major depressive 
episode than with dysthymic disorder.  Nonetheless, the examiner 
noted that symptoms of dysthymic disorder included depressed 
mood, hopelessness, low self-esteem and insomnia.  It was also 
noted that symptoms of major depressive episodes included passive 
suicidal ideation depressed mood, insomnia, worthlessness/guilt 
and anhedonia; these symptoms had been present from the time of 
his last hospitalization at St. Mary's.  The examiner indicated 
that testing could not rule out Bipolar II disorder based 
primarily on indications of irritability, but that there was more 
solid evidence for major depression as irritability was more 
related to a passive-aggressive style of dealing with emotions 
and social relationships.  A GAF score of 45 was assigned for 
ongoing suicidal ideation and no friends.  

Taking into account all of the relevant evidence of record, the 
Board finds that there is sufficient evidence to establish that 
the Veteran is deserving of a 70 percent rating, given that he 
has occupational and social impairment with deficiencies in most 
areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (criteria for 
70 percent rating).  The evidence shows that the Veteran has had 
recurring suicidal thoughts/ideation and has been monitored by a 
suicide prevention case manager.  He has also reported auditory 
hallucinations on several occasions.  His other symptoms include 
depressed mood, hopelessness, low self-esteem, insomnia, 
worthlessness/guilt and anhedonia.  Moreover, the Veteran has no 
friends.  He has been assigned GAF scores as low as 45 most 
recently at the June 2009 examination.  Such a score reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  See DSM-IV at 47.  In this regard, the 
Veteran's GAF score adequately reflects his level of disability, 
including recognition of his suicidal thoughts and serious 
impairment in social functioning.  

Considering the totality of the evidence, the Board finds that 
the Veteran's PTSD symptomatology more nearly approximates the 
criteria for a 70 percent rating from July 29, 2008 onward.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board finds that 
the frequency and severity of his symptoms support the assignment 
of a higher rating.  Giving the Veteran the benefit of the doubt, 
the evidence is at least in equipoise, and shows that his PTSD is 
productive of serious occupational and social impairment, with 
deficiencies in most areas due to suicidal ideation and inability 
to establish and maintain effective relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (criteria for 70 percent rating).  
As such, the Board concludes that a rating of 70 percent is 
warranted for the Veteran's PTSD for this time period.  

The Board has considered a rating in excess of 70 percent.  
However, the Veteran's symptomatology as described in the 
evidence above does not meet the criteria for a 100 percent 
rating.  The Veteran does not exhibit any of the symptoms listed 
under the 100 percent rating criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (criteria for 100 percent rating).  In light 
of the Board's conclusion that the criteria for a rating in 
excess of 70 percent have not been met at any time from July 29, 
2008 onward, the rule of Fenderson, supra, is not for 
application.

Based on the analysis of the evidence as outlined below, the 
Board concludes that the evidence supports an increased rating of 
70 percent, but no higher, for the Veteran's service-connected 
PTSD from July 29, 2008 onward.  The benefit-of-the- doubt rule 
has been applied in arriving at this decision. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

c. GERD 

The Veteran is currently assigned a noncompensable rating for his 
service-connected GERD.  

As an initial matter, the Board notes that GERD is a condition 
that is not listed under any of the diagnostic codes.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this 
case, the Veteran's GERD has been rated by analogy under 
Diagnostic Code 7346, pertaining to hiatal hernias.  See 
38 C.F.R. § 4.114.  

Under Diagnostic Code 7346, a 10 percent rating requires two or 
more of the symptoms for the 30 percent rating of less severity 
is rated 10 percent disabling.  A 30 percent rating requires 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating requires 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 4.114.  

The relevant medical evidence of record includes private hospital 
records dated in 2005, June 2006 and 2007, VA treatment records 
dated from October 2006 to October 2009, and VA examination 
reports dated in September 2004 and July 2009.  

At the September 2004 general medical examination, the Veteran 
reported that he had been diagnosed with gastroesophageal reflux 
when he started experiencing nocturnal heartburn characterized by 
an acid taste in his mouth and discomfort near his esophagus.  He 
was prescribed AcipHex and his symptoms responded promptly to the 
treatment.  He stated that his symptoms were now well controlled.  
Physical examination of the abdomen revealed normal bowel sounds 
with no tenderness or masses.  The diagnosis was gastroesophageal 
reflux that was well-controlled with AcipHex.  

Private hospital records show that the Veteran presented to the 
ER in November 2005 complaining of epigastric pain and bloody 
stools.  Gastrointestinal examination showed generalized 
tenderness to palpation of the abdomen and hyperactive bowel 
sounds.  The Veteran complained of blood in the stool and no 
changes in bowel function.  He denied diarrhea, constipation or 
melena.  X-rays of the abdomen demonstrated normal intestinal gas 
pattern, no signs of obstruction, no soft tissue abnormalities 
and no unusual calcifications.  The impression was normal abdomen 
X-rays.  Laboratory tests revealed no clinically significant 
abnormalities.  The clinical impression was epigastric abdominal 
pain.

A private operative report shows that the Veteran underwent an 
upper GI endoscopy and biopsy for PyloriTek in June 2006 after 
complaining of chronic upper abdominal pain.  The procedure 
resulted in a diagnosis of hiatal hernia with reflux esophagitis.

Private hospital records and VA treatment records reflect a 
diagnosis of hiatal hernia treated with medication.  The records 
show the abdomen to be soft and nontender, bowel sounds to be 
present, and no signs of rebound or guarding.  Additionally, the 
records are generally positive for nausea and negative for 
diarrhea, constipation, melena, hematemesis, dysphagia and 
vomiting.  In November 2006, the Veteran reported having a 
burning sensation when he wipes, with some bloody streaks 
occurring every so often.  

On VA examination in July 2009, the Veteran reported having pain 
in the epigastric region when lying down, which went away after 
sitting up for about 5 to 10 minutes, and burning in the throat 
area about once or twice a month, which would sometimes go 
through his nose.  He denied symptoms of dysphagia, hematemesis, 
melena, nausea, vomiting and regurgitation of food.  It was noted 
that there were no effects on occupational functioning and 
activities of daily living.  The diagnosis was GERD and hiatal 
hernia.  

As previously noted, a compensable rating of 10 percent requires 
two or more of the symptoms for the 30 percent rating of less 
severity, and a 30 percent rating requires persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Here, the 
Veteran is shown to have epigastric pain and burning in the 
throat, but the evidence is negative for dysphagia, 
regurgitation, and substernal, arm or shoulder pain.  In 
addition, while he has on occasion reported bloody stools, he has 
never had moderate anemia or other symptom combinations 
productive of severe impairment of health, so as to warrant a 60 
percent rating under Diagnostic Code 7346.  In short, the 
Veteran's symptoms do not rise to a compensable level.  As such, 
the criteria for an initial compensable rating under Diagnostic 
Code 7346 are not met.  

The Board has considered the Veteran's service-connected GERD 
under all other potentially applicable Diagnostic Codes.  
However, Diagnostic Codes 7203 to 7205 are not for application 
because the evidence does not show that the Veteran has been 
diagnosed with stricture, spasm, or diverticulum of the 
esophagus.  Likewise, the evidence does not show that the Veteran 
has been diagnosed with a gastric, duodenal, marginal, 
hypertrophic, inguinal, ventral, or femoral ulcer; therefore, 
Diagnostic Codes 7204 to 7307 and 7338 to 7340 are not for 
application.  Accordingly, the Board concludes that an initial 
compensable rating for the Veteran's service-connected GERD is 
not warranted under any applicable Diagnostic Code.

The Board has considered the rule for staged ratings.  Fenderson, 
supra; Hart, supra.  However, as the evidence does not show that 
the criteria for a compensable rating have been met at any time 
during the period on appeal, the Board concludes that staged 
ratings are inapplicable.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a compensable initial 
rating for GERD.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55.

Finally, the Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's service-connected 
disabilities are not inadequate.  His complained-of symptoms are 
those contemplated by the rating criteria.  There are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  Although the evidence reflects that he has 
presented to the ER on multiple occasions with complaints of 
dizziness, such complaints may be due to any number of causes, 
and there is no medical evidence linking them to his 
hypertension.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with the 
assigned evaluations for his levels of impairment.  In other 
words, he does not have any symptoms from his service-connected 
disabilities that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for his service-connected disabilities are adequate.  
Referral for extraschedular consideration is therefore not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.


ORDER

An initial rating in excess of 10 percent disabling for 
hypertensive vascular disease is denied.

An initial rating in excess of 10 percent disabling for Major 
Depressive Disorder prior to July 29, 2008 is denied.

A higher rating of 70 percent disabling, but no more, for Major 
Depressive Disorder from July 29, 2008 onward is granted, subject 
to the laws and regulations controlling the award of monetary 
benefits.

Entitlement to an initial compensable rating for gastroesophageal 
reflux disease is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


